Rao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY' STIPULATED AND AGREED, by and between the parties hereto, subject to the approval of the court, as follows:
1. That this stipulated [sic] is limited to the items on the invoices covered by the above-entitled appeal for reappraisement marked “A” and initialed JZ by Examiner Joseph Zeikel.
2. That the involved merchandise was imported prior to the effective date of the Customs Simplification Act of 1956 (T.D. 64521).
3. That on or about the date of exportation of the involved merchandise, the price at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, was German Deuitehe marks 5070.00 per engine plus export packing as *494invoiced; and that on or about said date of exportation such or similar merchandise was not freely offered to all purchasers for exportation .to the United States.
4. That the above-entitled appeal for reappraisement may be submitted on this stipulation, the same being limited to the merchandise and the issues described hereinabove and abandoned in all other respects.
Upon, the agreed facts, I find foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise marked “A” and initialed JZ, by Examiner Joseph Zeikel, on the invoices covered by this appeal for reappraisement and that such value was German deutsche marks 5,070 per engine, plus export packing as invoiced.
Judgment will be entered accordingly.